internal_revenue_service number release date index number ------------------------- ---------------- ------------------------------------------------------------ ------------------ --------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-132735-11 date date ------------ ------------ legend --------------------------------------------------------------------------------- --------------------------------------- ------- --------------------------------------------------------------------------------- taxpayer year shareholders royalty corporation subsidiary ------------------------------------------------------------------------------------------------------------------ subsidiary mineral proce sec_1 proce sec_2 product product country a year year n ----------------------------- ------------------- ------------------ ------------- ---------------------------- -------------------- ----------- ------- ------- ---------------- dear ------------------------- this responds to a letter submitted on date on behalf of taxpayer by your authorized representative requesting a ruling regarding the application of sec_871 facts taxpayer was organized in year as a corporation under the laws of delaware shareholders all foreign_corporations own the stock of taxpayer plr-132735-11 since formation all business activities of taxpayer have been conducted in country a taxpayer extracts and processes mineral taxpayer processes the mineral it extracts into product through proce sec_1 product is either sold to customers or is subject_to proce sec_2 proce sec_2 converts product into product which is sold to customers taxpayer’s extraction operations proce sec_1 and proce sec_2 are referred to as production activities taxpayer also directly owns all the outstanding_stock of subsidiary and subsidiary all the activities of subsidiary and subsidiary are conducted in country a subsidiary a corporation organized under the laws of country a operates a railway used to transport product product passengers finished goods and other products subsidiary also performs various port activities including the storage handling and ship loading of product and product subsidiary a corporation organized under the laws of country a provides the power supply to the port where subsidiary operates taxpayer’s production activities its railway and shipping operations conducted through subsidiary and its power activities conducted through subsidiary are collectively referred to as mineral business subsidiary and subsidiary have elected pursuant to sec_1504 to be treated as domestic corporations for u s federal_income_tax purposes and are members of taxpayer’s consolidated_group in year in anticipation of long-term growth in the demand for mineral taxpayer decided to increase its production activities by incurring approximately n in capital expenditures to upgrade and expand its equipment and facilities the additional equipment and facilities are similar and in some cases identical to the existing equipment and facilities used in taxpayer’s production activities this increase in production activities by taxpayer along with an anticipated increase in production of mineral and other products by third parties is expected to result in an increase in demand for subsidiary 1’s railway and port services and subsidiary 2’s power supply to accommodate this expected demand subsidiary and subsidiary intend to incur additional capital expenditures to upgrade their capacity the expansion of taxpayer’s mineral business is expected to be funded with operational cash_flow third party borrowing and equity contributions from shareholders the expansion of taxpayer’s mineral business will not result in a change_of products or services offered or sold to taxpayer’s customers taxpayer will continue to provide the same or similar products and services to the same class of customers through the same production activities railway activities and port activities taxpayer has requested a ruling that the proposed expansion of its mineral business will not constitute an addition of a substantial line_of_business within the meaning of sec_871 plr-132735-11 representations taxpayer has made the following representations a taxpayer satisfies the requirements described in sec_871 and ii b taxpayer’s business activities resulting from the proposed expansion are closely related to taxpayer's pre-existing mineral business and not the addition by taxpayer of a new line_of_business under the principles of sec_1_7704-2 c the acquisition of foreign operating_assets is not for the purpose of increasing taxpayer’s active_foreign_business_percentage within the meaning of sec_871 law and analysis except as provided in sec_871 sec_871 imposes for each taxable_year a tax of percent of the amount received from sources within the united_states by a nonresident_alien_individual as interest other than original_issue_discount and dividends sec_881 provides a similar rule with respect to interest and dividends received by foreign_corporations prior to the enactment of the education jobs and medicaid assistance act ejmaa p l special rules applied to interest and dividends received from domestic corporations that met the percent foreign_business_requirements of sec_861 so-called companies see former sec_861 sec_861 sec_871 and sec_881 ejmaa repealed these special rules subject_to a grandfather rule provided in current sec_871 this grandfather rule provides that tax is not imposed under sec_871 on the active_foreign_business_percentage as defined in sec_871 of i any dividend paid_by an existing_80_20_company and ii any interest_paid by an existing_80_20_company current sec_881 similarly provides that no tax is imposed under sec_881 on dividends or interest described in sec_871 sec_871 defines the term existing_80_20_company as any corporation if such corporation met the percent foreign_business_requirements of sec_861 as in effect prior to date for such corporation's last taxable_year beginning before date plr-132735-11 such corporation meets the percent foreign_business_requirements of sec_871 with respect to each taxable_year after the taxable_year referred to in paragraph above and there has not been an addition of a substantial line_of_business with respect to such corporation after date sec_871 provides that for purposes of determining whether there has not been an addition of a substantial line_of_business under sec_871 the corporation referred to in sec_871 and all of such corporation’s subsidiaries shall be treated as one corporation for this purpose the term subsidiary means any corporation in which the corporation described in sec_871 owns directly or indirectly stock meeting the requirements of sec_1504 determined by substituting percent for percent each place it appears and without regard to sec_1504 the joint_committee on taxation’s technical explanation of the revenue provisions of ejmaa states that for purposes of determining whether a substantial line_of_business has been added rules similar to those of sec_7704 and the treasury regulations thereunder relating to certain publicly-traded partnerships treated as corporations apply it is anticipated that the secretary will issue guidance providing that the acquisition of foreign operating_assets or stock of a foreign_corporation by the existing_80_20_company for the purpose of increasing its active_foreign_business_percentage will be treated as the addition of a substantial line_of_business staff of the joint_committee on taxation technical explanation of the revenue provisions of the senate amendment to the house amendment to the senate amendment to h_r scheduled for consideration by the house of representatives on date pincite and date in its discussion of the termination of the company rules pursuant to ejmaa the joint_committee on taxation’s general explanation of tax legislation enacted in the 111th congress similarly provides for purposes of determining whether a substantial line_of_business has been added rules similar to those of sec_7704 and the treasury regulations thereunder relating to certain publicly-traded partnerships treated as corporations and including specifically sec_1_7704-2 to e apply plr-132735-11 joint_committee on taxation general explanation of tax legislation enacted in the 111th congress jcs-2-11 pincite date sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that sec_7704 shall not apply to an electing_1987_partnership sec_7704 provides that an electing_1987_partnership ceases to be treated as an electing_1987_partnership as of the first day after date on which there has been an addition of a substantial_new_line_of_business with respect to such partnership sec_1_7704-2 provides that a new line_of_business is substantial as of the earlier of i the taxable_year in which the partnership derives more than percent of its gross_income from that line_of_business or ii the taxable_year in which the partnership directly uses in that line_of_business more than percent by value of its total assets sec_1_7704-2 provides that a new line_of_business is any business activity of the partnership not closely related to a pre-existing business of the partnership to the extent that the activity generates income other than qualifying_income within the meaning of sec_7704 and the regulations thereunder sec_1_7704-2 provides in relevant part that a business activity is a pre-existing business of the partnership if the partnership was actively engaged in the activity on or before date sec_1_7704-2 provides that all of the facts and circumstances will determine whether a new business activity is closely related to a pre-existing business of the partnership conclusion based solely on the facts and representations submitted we conclude that the proposed expansion of taxpayer’s mineral business as described above will not constitute an addition of a substantial line_of_business within the meaning of sec_871 except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the facts of this case under any other provision of the code plr-132735-11 pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely john j merrick special counsel international
